[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-12650                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar             FEBRUARY 2, 2011
                                ________________________                JOHN LEY
                                                                         CLERK
                                  Agency No. A075-350-153


ANIBAL S. MAZARIEGOS,

lllllllllllllllllllll                                                       Petitioner,


                                            versus


UNITED STATES ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (February 2, 2011)

Before EDMONDSON, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
       Anibal S. Mazariegos petitions for review of the Board of Immigration

Appeals’ (“BIA”) denial of his motion to reconsider his motion to reopen removal

proceedings, pursuant to 8 C.F.R. § 1003.2(b). Mazariegos entered the United

States without inspection in 1994. He later applied for asylum and withholding of

removal. The BIA denied his application in 1999, concluding that he failed to

establish a well-founded fear of persecution. Based on new evidence, in 2009

Mazariegos moved to reopen his case, but the BIA denied his motion as

inexcusably time-barred. Mazariegos then moved the BIA to reconsider its order.

The BIA denied his motion for reconsideration after finding that Mazariegos’s

newly-submitted evidence did not show that he would be harmed on account of a

protected ground. Mazariegos now argues that the BIA abused its discretion in

denying his motion to reconsider.1

       “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007)

(quotation marks omitted). “A motion to reconsider shall state the reasons for the

motion by specifying the errors of fact or law in the prior [BIA] decision and shall

       1
          To the extent Mazariegos seeks judicial review of any other orders, he did not timely
petition for their review, and we are therefore without jurisdiction to consider them. 8 U.S.C.
§ 1252(b)(1). Similarly, we are without jurisdiction to consider any unexhausted challenges to
the BIA’s order on reconsideration, including that the asylum statute protected former
Guatemalan soldiers as members of a particular social group. See Amaya-Artunduaga v. U.S.
Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

                                                2
be supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1); see also 8 U.S.C.

§ 1229a(c)(6)(C). “[M]erely reiterating arguments previously presented to the

BIA does not constitute ‘specifying . . . errors of fact or law’ as required for a

successful motion to reconsider.” Calle, 504 F.3d at 1329 (quoting 8 C.F.R. §

1003.2(b)(1)).

      In this case, Mazariegos seeks reconsideration of the BIA’s denial of his

motion to reopen. Normally, a motion to reopen may be brought only within 90

days of the underlying order of removal, 8 C.F.R. § 1003.2(c)(2), however, an

applicant may be excused from the ordinary time limits for filing motions to

reopen by presenting evidence demonstrating “changed country conditions arising

in the country of nationality or the country to which removal has been ordered, if

such evidence is material and was not available and would not have been

discovered or presented at the previous proceeding.” 8 U.S.C.

§ 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii). At the same time, “[a]n

alien cannot circumvent the requirement of changed country conditions by

demonstrating only a change in her personal circumstances.” Zhang v. U.S. Att’y

Gen., 572 F.3d 1316, 1319 (11th Cir. 2009).

      Upon review of the record, and consideration of the parties’ briefs, we

conclude that the BIA did not abuse its discretion in denying Mazariegos’s motion

                                           3
for reconsideration. As the BIA explained, because Mazariegos’s motion to

reopen was untimely, it could be granted only upon satisfaction of 8 U.S.C.

§ 1229a(c)(7)(C)(ii) and 8 C.F.R. § 1003.2(c)(3)(ii). The only evidence

Mazariegos submitted in support of his motion to reopen is three anonymous

threats, made in 2004, 2007, and 2008, respectively. The issuers of these threats

did not reveal their identity, nor did they claim to be motivated by any grounds

warranting asylum. Without more, it was not an abuse of discretion to conclude

that these threats did not demonstrate Mazariegos would be targeted on account of

a protected ground, and that the threats were not material to his asylum

application. See Silva v. United States Att’y Gen., 448 F.3d 1229, 1234, 1237–38

(11th Cir. 2006) (anonymous threats made in close temporal proximity to

protected activities does not compel conclusion that threats were made on account

of protected grounds); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th

Cir. 2005) (anonymous acts of violence do not compel conclusion of prohibited

motivation).

      Accordingly, we hold that the BIA did not abuse its discretion in denying

Mazariegos’s motion to reconsider its order on his motion to reopen.

      PETITION DENIED.




                                         4